Citation Nr: 0027420	
Decision Date: 10/16/00    Archive Date: 10/26/00	

DOCKET NO.  97-23 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including a herniated disc at the L4-5 interspace with 
bilateral leg pain.

2.  Entitlement to service connection for a left thigh 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978 with periods of active duty and inactive duty 
for training.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the February 1997 notice of disagreement, the veteran 
disputed the denial of the claim of service connection for a 
neck disability.  In a November 1999 rating decision, service 
connection was awarded for the neck disability.  Accordingly, 
this issue is not before the Board at this time.  See 
Grantham v. Brown, 114 F.3rd 1156 (Fed. Cir. 1997).  In May 
2000, the Board remanded this case to the RO for additional 
development.  


FINDING OF FACT

The claims of entitlement to service connection for a back 
and left thigh disability are not meritorious on their own or 
capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
and left thigh disability are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Within the veteran's active service from January 1975 to 
January 1978, he made reference to back pain.  He described 
the pain as an ache with increasing pain on motion.  The 
veteran was assessed with a muscle spasm.  He was treated on 
an outpatient basis and placed on limited duty.  Service 
medical records fail to indicate a chronic back or left thigh 
disability.  At his separation evaluation, he specifically 
denied recurrent back pain, lameness, arthritis, and failed 
to note either a back disability or a left thigh disorder.  
The orthopedic evaluation was normal. 

In a June 1980 VA outpatient treatment report, it is noted 
that the veteran had pain in his low back and left thigh for 
two days.  Significantly, no injury was noted.  In a June 24, 
1980, outpatient treatment report, it was noted that the 
veteran returned to work pouring concrete that morning after 
being off for three days.  He worked until 11:30 a.m. and 
returned to the clinic with low back pain.  The clinic sent 
him to a VA hospital for treatment.  The June 1980 hospital 
report notes that the veteran had been pouring concrete and 
had done too much heavy lifting.  Significantly, no reference 
was made to his active service or a period of inactive or 
active duty for training.  

In a January 1994 outpatient treatment report, the veteran 
noted lower back pain.  Significantly, he noted back injuries 
in September 1982 and December 1984 (following his discharge 
from active service).

An April 1996 Department of the Air Force report noted that 
the veteran had back pain following his discharge from active 
service in January 1978 and prior to the difficulties 
regarding back pain during his inactive duty for training.  
Significantly, no reference was made to a back injury during 
the veteran's inactive or active duty for training.  

In his claim for VA compensation, dated January 1996, the 
veteran noted that he had a back injury and left thigh pain 
in June 1980.  The veteran noted a neck injury in October 
1992.

The veteran served in the Reserves following his discharge 
from active service.  As noted by the veteran in August 1997, 
one of these periods was in the Reserves from October 4, 
1992, to November 13, 1992.  

A service medical board report dated May 1997 found that the 
veteran's cervical herniated nucleus pulposus was incurred 
while entitled to basic pay (while serving in the Reserves).  
It was found to have not existed prior to service.  It was 
also determined that the lumbar herniated nucleus pulposus 
was not incurred while entitled to basic pay and had existed 
prior to service.  The back disability was found to have 
begun in approximately 1994.  The narrative section of the 
service medical board report notes that the veteran had a 
history of a cervical herniated nucleus pulposus since 
October 22, 1992 and a herniated lumbar nucleus pulposus 
since February 5, 1994.  On February 3, 1994, the veteran 
presented to the Occupational Medical Service at Kelly Air 
Force Base for a complaint of low back pain.  He was 
evaluated by a civilian neurosurgeon.  An MRI on August 23, 
1994 showed a herniated nucleus pulposus at L4-5. 

The veteran himself has not clearly made reference to a back 
injury that occurred during his period of active or duty for 
training.  In his substantive appeal of August 1997, the 
veteran contended that his back pain in October 1992 shows 
that the "injury" occurred while he was going to school on 
active duty.  However, the veteran notes the previous post-
service injury and fails to note an injury that is not 
associated with the now service connected neck injury.  
Nevertheless, it is the veteran's contention that the above 
period (October 4, 1992 to November 13, 1992) was the 
"primary injury."  

At a VA examination held in October 1998, the examiner noted 
that he had reviewed the veteran's medical records.  At that 
time, the veteran complained of neck and back pain.  
Objectively, his reflexes and motor system functions appeared 
to be intact.  Subject sensory changes in all extremities 
were noted.  

In May 2000, at the veteran's request, the Board remanded 
this case to the RO in order for the VA to schedule a hearing 
before a Member of the Board in Houston, Texas.  However, in 
August 2000, this request for a hearing was canceled.  The 
veteran specifically requested that the Board render a 
decision based on the "documents of record."  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Claims (Court) has defined a well-grounded claim as 
a claim which is plausible, that is meritorious on its own, 
or is capable of substantiation.  If he has not filed such a 
claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with a back disability.  However, it is not 
clear whether the veteran has been diagnosed with a left 
thigh disability independent from his service-connected neck 
disability or his back disorder.  

With respect to the second prong of the Caluza analysis, a 
review of the service medical records fails to indicate that 
the veteran suffered a chronic back injury or left thigh 
disability during his active service or during his periods of 
inactive or active duty for training.  While the veteran was 
treated for several disabilities during his active duty for 
training, there is simply no evidence to support the 
conclusion that the veteran suffered a chronic back 
disability or left thigh disorder during any of these periods 
of service.  Instead, there is significant medical evidence 
that he injured his back prior to these periods of service.  

The veteran has contended that while he was on active duty 
from October 4, 1992, through November 13, 1992, he injured 
his back and left thigh, causing the disability in question.  
However, he supplied absolutely no medical evidence to 
support this conclusion.  The veteran has cited to a June 
1993 neurosurgery report in which he complained of bilateral 
arm numbness and neck pain since October 1992.  However, the 
undersigned must note that this medical record clearly cites 
to the veteran's service-connected neck disability.  No 
reference is made to a back disability or left thigh pain.  
Further, this medical record is clearly citing the veteran's 
statements.  It does not provide a medical opinion regarding 
the etiology of the back or left thigh disability.  The 
medical evidence of record, rather than supporting the 
veteran's claims, supports the determination that the back 
disability and left thigh disability (if any) are the result 
of injuries which occurred in his private employment.  

Active duty for training refers to full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6 (c) (1999).  VA will compensate a veteran for 
any injury incurred or aggravated in the line of duty during 
any period of inactive duty for training.  38 C.F.R. 
§ 3.6(a).  In this case, the veteran has failed to provide 
any evidence to support the conclusion that a herniated disc 
at the L4-5 interspace with bilateral leg pain or a left 
thigh disability is the result of any injury which occurred 
during his active duty for training.  Instead, the RO has 
obtained evidence indicating that the veteran suffers from a 
back injury suffered in his post-service employment.  

The veteran appears to contend within his August 1997 
substantive appeal that his condition was only aggravated by 
his post-service injuries.  While the veteran is competent to 
describe events or symptomatic manifestations of a disorder 
that are perceivable to a lay party, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from the 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  For example, he is not competent to diagnose himself 
with an L4-5 interspace herniated disc with bilateral leg 
pain and then associate this disc disability with a specific 
injury during a limited period of time within his active duty 
for training.  No health care provider has supported this 
conclusion.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the herniated nucleus disc at the L4-L5 interspace with 
bilateral leg pain or his left thigh disability with an 
injury which occurred from October 4, 1992, to November 13, 
1992, or during any of his active duty for training.  If the 
service medical records do not show the claimed disabilities 
and there is no medical evidence to link a current disability 
with events in service, the claim is not well grounded.  
While the veteran may have injured his back during service or 
a period of active duty for training, there is absolutely no 
medical evidence to support the conclusion that his current 
back disability or left thigh disorder are related to the 
veteran's service.  There is, in fact, significant evidence 
to support the conclusion that such disabilities are not 
associated with this service.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  
Consequently, he cannot well ground his claims on the basis 
of a continuity of symptomatology or chronicity.  Savage, 
supra.  While the veteran has been diagnosed with a herniated 
disc, the evidence submitted by the veteran in support of his 
claim regarding the etiology of this disability consists 
entirely of his own statements.  The medical evidence of 
record, rather than supporting his claims, supports the 
denial of his claims.  As a result, even if the Board were to 
find these claims to be well grounded, the preponderance of 
the evidence does not support the veteran's contentions.  In 
any event, the record does not reveal that the veteran or his 
representative possesses any medical expertise and they have 
not claimed such expertise.  As a consequence, the veteran's 
lay medical assertions to the effect that these disorders 
were caused by his injury in October 1992 have no probative 
value.  See Allen v. Brown, 7 Vet. App. 439 (1995).  On the 
issue of medical causation, the Court has been clear that 
"[l]ay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
. . ."  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran himself has indicated no treatment for the 
disabilities at issue since his discharge from active 
service.  Thus, in this case, neither the Board nor the RO is 
on notice of the existence of any evidence that exists that, 
if true, would make the veteran's claims for service 
connection plausible.  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for a back disability, 
including a herniated nucleus disc at the L4-5 interspace 
with bilateral leg pain, is denied.  

Entitlement to service connection for a left thigh disability 
is denied.  



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

